Citation Nr: 1500220	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for chondromalacia patella of the left knee, status post arthroscopy, prior to June 10, 2009. 
 
2. Entitlement to an increased rating in excess of 30 percent for chondromalacia patella of the left knee, status post arthroscopy, from August 1, 2009.  

3. Entitlement to an increased initial rating in excess of 10 percent for limitation of flexion of the left knee. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for service connection for left knee chondromalacia (left knee condition) at 10 percent disability rating. 

In February 2009, the Veteran's filed a Notice of Disagreement (NOD) claiming a higher initial rating for her left knee condition. In June 2011, the RO issued another rating decision, splitting the Veteran's left knee claim into two issues, (1) the Veteran's already service-connected chondromalacia of the left knee, and (2) service-connection for limited range of motion of the left knee. Regarding the already service-connected issue, the Veteran was granted a 30 percent rating prior to June 10, 2009, and from August 1, 2009, with a 100 percent rating for convalescence from June 10, 2009 to August 1, 2009. 

In the same June 2011 rating decision, the RO granted the Veteran service connection for limitation of motion of the left knee, at a 10 percent rating, from the inception of the claim. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

On November 4, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew all the claims addressed in the June 3, 2011 Supplemental Statement of the Case.  
CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue regarding an increased rating for chondromalacia patella of the left knee, prior to June 10, 2009, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


2. The criteria for withdrawal of the issue regarding an increased rating for chondromalacia patella of the left knee, from to August 1, 2009, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the issue regarding an increased initial rating for limitation of flexion of the left knee, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, in a November 4, 2014, statement, withdrew her appeal.  The issues withdrawn include (1) an increased rating for chondromalacia patella of the left knee, prior to June 10, 2009; (2) an increased rating for chondromalacia patella of the left knee, from August 1, 2009; and (3) an increased rating for limitation of flexion of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

Entitlement to an increased rating in excess of 30 percent for chondromalacia patella of the left knee, status post arthroscopy, prior to June 10, 2009, is dismissed. 
 
Entitlement to an increased rating in excess of 30 percent for chondromalacia patella of the left knee, status post arthroscopy, from August 1, 2009, is dismissed.   

Entitlement to an increase initial rating in excess of 10 percent for limitation of flexion of the left knee is dismissed. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


